PS-8
8/88
                              UNITED STATES DISTRICT COURT
                                                 for the
                        EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Tyquon Marques Wilson                                             Docket No. 5:19-CR-496-1D

                         Petition for Action on Conditions of Pretrial Release

    COMES NOW Keith W. Lawrence, Senior U.S. Probation Officer of the court, presenting an official
report upon the conduct of defendant, Tyquon Marques Wilson, who was placed under pretrial release
supervision by the Honorable Robert T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at Raleigh,
on the 14th day of January, 2021.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The defendant was released on pretrial conditions to include a 11 :00pm to 8:00am curfew
with no technology. Since being placed on conditions of release, the defendant has been compliant with all
conditions of release. The defendant has secured new employment that requires him to work from 3 :00pm
until 11 :30pm and most nights the time extends past midnight. Due to this new employment and the
defendant's compliance thus far, we would recommend that the defendant's curfew be removed from his
conditions of release.

PRAYING THAT THE COURT WILL ORDER that the defendant's curfew condition be stricken from
his release conditions.

                                                     I declare under penalty of perjury that the foregoing
                                                     is true and correct.


                                                     Isl Keith W. Lawrence
                                                     Keith W. Lawrence
                                                     Senior U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2538
                                                     Executed On: June 29, 2021

                                       ORDER OF THE COURT

Considered and ordered the 3.0       day of     Yu u e             , 2021, and ordered filed and made part
of the records in the above case.


Ja~ C. Dever III
U.S. District Judge
